Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
With  respect to claims 1 and 17, the prior art of record fails to show a apparatus for displaying the operational parameters of a radio system located onboard an aircraft, comprising: a permanent radio display bar that shows an active radio frequency in use by the radio system; and a variable radio display pad that shows, multiple historical past radio frequencies previously used by the radio system, multiple predicted future radio frequencies for use along a flight plan of the aircraft, and a change command that allows a crew member to manually change the active radio frequency in the permanent radio display bar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Fournier teaches a method implemented by a computer for managing meteorological data for the management of the flight of an aircraft.
Coulmeau teaches a graphic interaction method for piloting an aircraft, comprises receiving an indication of an object selected on a display screen of the aircraft.
Meunier teaches a system accompanies the alarms of TAWS type and in particular the alarms of "Avoid terrain" type indicating to the pilot that he has passed the limit point of success of a standard vertical.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




THANH C. LE
Examiner
Art Unit 2646




/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        1/31/22